Citation Nr: 1708955	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  15-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to March 12, 2014 and as 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.

In his April 2015 substantive appeal, the Veteran elected to appear at a videoconference hearing before the Board.  In correspondence received in September 2015, he indicated that he no longer wished to have a hearing.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

Finally, the record reflects that the Veteran was previously represented by American Veterans, as reflected in a December 2010 VA Form 21-22 (Appointment of Veteran's Service Organization as Claimant's Representative).  In December 2012, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming attorney Matthew D. Hill as his representative; then, in a February 2016 VA Form 21-22a, he named attorney Carol J. Ponton as his representative.  A copy of each appointment has been associated the claims file, and the Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2016).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDING OF FACT

In November 2016, the Board was notified that the Veteran died earlier that month.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. 
§ 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).



ORDER

The appeal is dismissed.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


